ACCEPTED
                                                                                   01-15-00412-CR
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             12/1/2015 10:43:37 AM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK


     IN THE COURT OF APPEALS FOR THE FIRST
           COURT OF APPEALS DISTRICT FILED IN
                                                          1st COURT OF APPEALS
                                                              HOUSTON, TEXAS
                           No. 01-15-00412-CR             12/1/2015 10:43:37 AM
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk

DEBEYON PATRICE YOUNG,
Appellant                                     On Appeal from the 208th
                                              District Court of Harris
v.                                            County, TX; Trial Cause No.
                                              1388619.
THE STATE OF TEXAS,
Appellee
        ___________________________________________________________


         APPELLANT’S MOTION TO ABATE TO
         DETERMINE THE EXTENT TO WHICH
             APPELLANT MAY APPEAL
        ___________________________________________________________




                                              Jerome Godinich, Jr.
                                              TBA No. 08054700
                                              917 Franklin, Suite 320
                                              Houston, Texas 77002
                                              (713) 237-8388
                                              (713) 224-2889 FAX
                                              JGodinich@AOL.com

                                              Attorney for Appellant
                                              (on appeal only)

                                              November 30, 2015
TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:


      DEBEYON PATRICE YOLUNG, Appellant in the above cause, would

respectfully request the Court to abate this cause and remand it to the trial court for a

determination of the extent to which Appellant may appeal. In support of said

motion, Appellant would show the following:



                                           I.

      This appeal stems from Appellant’s conviction for aggravated robbery. (CR at

162). Appellant pleaded guilty without an agreed recommendation to the trial court

and was sentenced to a term of thirty-five [35] years. (CR at 162). Appellant gave

notice of appeal. (CR at 166).



                                           II.


      On 4-08-2015, the trial judge executed a, “Certification of Defendant’s Right

to Appeal”. (CR at 159). In this certification, the trial judge indicated that the

Appellant waived the right to appeal.     On 4-20-2015, the same trial judge executed

another “Certification of Defendant’s Right to Appeal”.          (CR at 165).     In this

certification, the trial judge indicated that she gave Appellant permission to appeal.
       In the present case, the two certifications of defendant’s right to appeal are

conflicting. Compare Monreal v. State, 99 S.W.3d 615, 617 (Tex. Cr. App. 2003) (A

waiver of the right to appeal that was made voluntarily, knowingly, and intelligently is

valid and will prevent a defendant from appealing without the consent of the trial

court.); Perez v. State, 129 S.W.3d 282, 287 (Tex. App. - Corpus Christi 2004, no pe.)

(“A valid waiver of appeal, whether negotiated or non-negotiated, will prevent a

defendant from appealing without the consent of the trial court.”) with Willis v. State,

121 S.W.3d 400, 403 (Tex. Cr. App. 2003) (trial court’s permission to appeal overrides

even a valid waiver of the right to appeal).




                                            III.


       Undersigned counsel cannot determine from this record whether and to what

extent Appellant may appeal and whether or not an Anders brief may be appropriate.

This Court has the authority to abate a case to the trial court to correct errors in the

record that prevent a proper consideration of the appeal. See TEX. R. APP. PROC.

44.4(b); Iles v. State, 127 S.W.3d 347, 350 (Tex. App. - Houston [1st Dist.] 2004, no

pet.) (“The trial court is in a better position to determine whether the previously

executed waiver of appeal was in fact validly executed and if there is any arguable

merit in appellant's desire to appeal.”).
                             PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant asks this Honorable
Court to grant this Motion to Abate and order the trial court to determine the extent
to which Appellant may appeal.




                                                    Respectfully submitted,

                                             By:    /s/ JEROME GODINICH, JR.
                                                    Jerome Godinich, Jr.
                                                    TBA No. 08054700
                                                    917 Franklin, Suite 320
                                                    Houston, Texas 77002
                                                    (713) 237-8388
                                                    (713) 224-2889 FAX
                                                    JGodinich@AOL.com

                                                    Attorney for Appellant
                                                    (on appeal only)

                                                    November 30, 2015
                          CERTIFICATE OF SERVICE


       I certify that a copy of this Post-Submission Brief for Appellant has been
served upon the State of Texas by e-mailing a copy of same to the following parties at
their respective addresses on this the 27th day of March, 2015:


ALAN CURRY
HARRIS CO. DISTRICT ATTORNEY
1201 FRANKLIN
HOUSTON, TX 77002



                                                    /s/ JEROME GODINICH, JR.
                                                    Jerome Godinich, Jr.